Citation Nr: 1711357	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for insomnia (claimed as sleep disorder) and if so, whether service connection is warranted.  
 

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel
 INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1990 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The July 1998 rating decision that denied the Veteran's claim for service connection for insomnia was not appealed, and no new and material evidence was received within the appeal period. 

2.  Evidence received since the July 1998 rating decision is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claim.

3.  The Veteran has not been diagnosed with insomnia or other sleep disorder during the appeal period.  

4.  The Veteran did not experience an in-service occurrence or onset of insomnia or other sleep disorder.



CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for insomnia (claimed as sleep disorder).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for entitlement to service connection for insomnia (claimed as sleep disorder) have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veteran's Contention

The Veteran contends that she has a sleep disorder that is related to her military service.  Specifically, the Veteran maintains that she had difficulty sleeping, that she began taking sleeping medication after separation and that she was hospitalized for a sleep disorder in 1997.  She asserts that this disorder is due to her having an abortion while on active duty.   She also contends that she has been prescribed risperidone for her sleep disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

B.  New and Material Evidence

The Veteran's initial claim for service connection for insomnia was denied in a July 1998 rating decision.  The Veteran did not file a notice of disagreement, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103, 1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When determining whether newly submitted evidence is "new and material," VA must consider whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" has been construed as enabling rather than precluding reopening.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 1998 rating decision, new evidence has been received, including medical records, opinion and the Veteran's testimony.  As this evidence was not previously before agency decisionmakers, relates to  unestablished facts necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

C.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Although the Board has reopened the Veteran's claim for consideration of the relevant evidence received since the previous final rating decision, the Board finds that the elements required for service connection have not been met.  

Treatment records since the Veteran's most recent claim for service connection do not contain a diagnosis of insomnia or other sleep disorder.  While the Veteran is competent to report observable symptomatology such as difficulty sleeping, she is not competent to diagnose insomnia or other sleep disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, while the Veteran has submitted statements to VA indicating difficulty sleeping, treatment records do not indicate any chronic sleep difficulties.  To the contrary, Veteran's reports of sleep have been generally good throughout the appeal period.  See January 2017 records denying sleep disturbance or excessive fatigue; January 2013 records noting stable sleep and no concerns.  The Veteran has been prescribed risperidone and contends that is evidence of a sleep disorder.  However, there is no indication that risperidone, an antipsychotic medication, has been prescribed to treat insomnia or any other sleep disorder. 

In addition to the lack of a currently diagnosed sleep disorder, the record does not indicate an in-service occurrence or onset of such a condition.  The Veteran's service treatment records do not contain any complaints, diagnosis or treatment for a chronic sleep disorder or insomnia.  Moreover, at her June 2016 hearing the Veteran testified under oath that she did not begin to have difficulty sleeping or other sleep problems until 1997, two years after her separation from service.  Newly obtained records from Swedish American Health care system from September 1997 to December 1997 show the Veteran was admitted for psychiatric observation in November 1997 with symptoms of paranoia and agitation being reported by her family over the previous month.  The records note "no past psychiatric history" and that the Veteran had been working and going to school prior to admission.  The Veteran was treated and released in December 1997 with a diagnosis of schizoaffective disorder.  No sleep disorder or insomnia was diagnosed.   

As the evidence of record does not demonstrate a current diagnosis of insomnia or other sleep disorder or any in-service occurrence or onset of such a condition, the Board has deemed a medical examination unnecessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (The determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board.)

Given the lack of a current diagnosis of insomnia or an in-service occurrence of the same, the preponderance of the evidence is against the Veteran's claim for service connection.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

The Veteran's request to reopen a claim for service connection for insomnia, (claimed as sleep disorder), is granted.

Service connection for insomnia, (claimed as sleep disorder), is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


